DETAILED ACTION
This Non-Final Office Action is in response to claims filed 7/18/2019.
Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2019 and 8/29/2019 have been considered by the examiner.
Drawings
The drawings are objected to because the components 202-210 in Figure 2 require labels. Specifically, one of ordinary skill would not be able to comprehend the drawing of Figure 2 without manually writing in the labels identified in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 recites detecting a set of road markers on a side of the target, where the steering guidance occurs towards the road markers. It is unclear how to interpret the limitation of “a set of road markers,” in light of the common definition of “a set” and the disclosure provided by the Application. Specifically, the common definition of “a set” infers more than one, while the “set of road markers” are described in at least ¶0047 of detecting a road marker on a side of the target or an explanation of the appropriate interpretation of “a set of road markers” should be provided in response to this objection. Claim 9 is objected to for similar reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 3 recites the limitation of determining whether oncoming traffic is present in the opposite lane. There is insufficient antecedent basis for the limitation of the opposite lane in the claim. Specifically, it is unclear how to interpret “the opposite lane,” in light of the limitations defining “the side opposite the target side” in independent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiebahn et al. (US 2017/0334483 A1), hereinafter Schiebahn, in view of Yano et al. (US 6,393,361 B1), hereinafter Yano.
Claim 1
Schiebahn discloses the claimed method for assisting a driver of a host vehicle in avoiding a collision with a target (see at least Figure 4), the method comprising: 
detecting a target in the vicinity of the vehicle (see at least ¶0028-0029, with respect to step 100 of Figure 4, regarding the detection of the vehicle surroundings so as to determine an existence of an imminent impact with an obstruction 6, as depicted in Figure 1); 
determining that the host vehicle is travelling on a collision course with the target (see at least ¶0029-0030, with respect to step 200 of Figure 4, regarding the determination if an impact with obstruction 6 is imminent, where the obstruction 6 is located ahead of vehicle 1 in the driving direction 5, depicted in Figure 1); 
detecting a free space on the side of the road markers opposite the target side of road markers (see at least ¶0028, ¶0031, with respect to steps 100 and 300 of Figure 4, regarding the determination of whether the escape lanes 3, 4 are blocked or open; ¶0019, with respect to the example in Figure 1, depicting both lanes 3, 4 as being free within their “road markers”), and 
when a collision with the target is predicted to occur (i.e. step 200 of Figure 4 is “Yes”), providing a steering guidance to the driver of the host vehicle, the steering guidance comprising altering of a steering wheel angular orientation from a current steering wheel angular orientation for momentarily steering the host vehicle towards the road markers to indicate an evasive steering action to the driver (see at least ¶0030-0032, with respect to steps 300 and 600 of Figure when no driver initiated steering action for avoiding the collision course has been detected, in light of the motivation of Schiebahn discussed in ¶0034 and ¶0006, regarding that the inventive method of Schiebahn is applied when the driver is delayed in initiating an evasion steering maneuver. Further, Schieban discloses the prediction of whether a collision with the target is to occur (see step 200 of Figure 4), in which the collision is determined to be “imminent.” The term “imminent” infers that the collision is determined to occur within a predetermined period of time. 
In the process of determining a free or open escape lane 3, 4, as described in ¶0028, it may be considered inherent that Schiebahn is detecting at least one road marker on a side of the target, so as to identify the lanes 3, 4 for making this determination. However, it may not be inherent that Schieban specifically detects a set of road markers on a side of the target.
Yano discloses a known technique of detecting adjacent lanes using laser radar (similar to the method of detecting lanes taught by Schiebahn in ¶0016, regarding the sensor device 7 may be a radar system), where multiple laser beams are used to detect a set of road markers on a side of the traveling lane (similar to road markers that exist on a side of the target taught by Schiebahn), as indicated by the points depicted in Figure 12 and described in col. 14, lines 34-43.
Since the systems of Schiebahn and Yano are directed to the same purpose, i.e. detecting adjacent lanes, it would have been obvious to one of ordinary skill in the art detecting a set of road markers on a side of the target, in the same manner that Yano detects adjacent lanes using laser radar, where multiple laser beams are used to detect a set of road markers on a side of the traveling lane, with the predictable result of detecting additional road markers that may additionally indicate curvature of the road for navigation purposes.
Claim 3
Schieban further discloses that the claimed method comprises determining whether oncoming traffic is present in the opposite lane (i.e. step 100 of Figure 4, described in ¶0028, as determining if the lane is free), wherein when no risk of colliding with oncoming traffic in the opposite lane caused by the indicated steering action can be concluded, providing the steering guidance (see at least ¶0028-0030, with respect to step 300 of Figure 4, regarding that steering torque is generated in a direction of the free lane). The determination that an adjacent lane is “free” includes the determination that no oncoming traffic is present. See the rejection of claim 3 under 35 U.S.C. 112(b) above.
Claim 5
Schiebahn further discloses that the generated steering guidance may be represented by the wave forms in either Figure 2 or Figure 3, where steering torque M is generated between time t1 to time t2 as pulses (see ¶0025-0026). Given that the indicative steering torque results in the driver of the vehicle being able to avoid an impending collision in the current driving situation (see ¶0034), it is clear that the period of time in which the pulses are generated is less than a time to collision. Since three less than half the predetermined time to collision, and thus, the steering guidance is maintained for a short time period being less than half the predetermined time to collision.  
Claims 8 and 13
Schieban further discloses that the steering guidance is overridable by the driver of the host vehicle by providing input via the steering wheel (see at least ¶0032, with respect to steps 400 and 500 of Figure 4).
Claim 9
The combination of Schieban and Yano discloses the claimed steering system for a host vehicle (see Figure 1 of Schieban, depicting host vehicle 1 with steering system components described in ¶0015-0024) that performs the method described in the rejection of claim 1 using its steering system components described in ¶0015-0024.
Claim 14
The combination of Schieban and Yano discloses the claimed vehicle (see Figure 1, depicting vehicle 1) comprising the steering system discussed in the rejection of claim 9.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schiebahn in view of Yano in view of Zegelaar et al. (US 2018/0281848 A1), hereinafter Zegelaar.
Claims 4 and 10
Schiebahn does not further disclose determining a stability parameter value indicative of the driving stability of the vehicle on the road, wherein the steering guidance is only provided when the stability parameter value indicates that the host vehicle is stable. However, providing steering assistance when the vehicle is in a stable driving state is well known in the art.
Specifically Zegelaar discloses the known technique of determining a stability parameter value indicative of the driving stability of the vehicle (similar to the vehicle taught by Schiebahn), where steering assistance is only provided when the stability parameter value indicates that the vehicle is stable (see at least ¶0034, with respect to Figure 9, regarding the use of a stability threshold, such that steering assistance is only provided when the vehicle is already in a stable driving state before an evasive maneuver).
Since the systems of Schiebahn and Zegelaar are directed to the same purpose, i.e. obstacle avoidance using steering control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering guidance of Schiebahn, such that the steering guidance is only provided when a stability parameter value indicates that the host vehicle is stable, in the same manner that Zegelaar determines a stability parameter value indicative of the driving stability of the vehicle, where steering assistance is only provided when the stability parameter value indicates that the vehicle is stable, with the predictable result of not providing steering assistance when the vehicle is in an unstable state (¶0058 of Zegelaar) that may lead to unpredictable vehicle behavior.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schiebahn in view of Yano, and in further view of Strauss et al. (US 2015/0302751 A1), hereinafter Strauss.
Claims 6 and 11
Schiebahn further considers approach speed of the vehicle with respect to an obstruction in order to determine an imminent collision (see ¶0037) but does not specifically determine a relative speed of the host vehicle relative the target, wherein the steering guidance is only provided when the relative speed exceeds a threshold where a collision with the target can not be avoided using an autobrake function of the host vehicle. However, it is well known in the art to compare a relative speed to a threshold in order to determine an imminent collision.
Specifically, Strauss discloses the known technique of determining a relative speed of a vehicle (similar to the host vehicle taught by Schiebahn) relative a collision object (similar to the target taught by Schiebahn), where automated steering intervention (similar to the steering guidance taught by Schiebahn) is only provided when the relative speed exceeds a threshold wherein a collision with the collision object can not be avoided using an autobrake function of the vehicle (see ¶0005).
Since the systems of Schiebahn and Strauss are directed to the same purpose, i.e. collision avoidance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining an imminent collision in Schiebahn, so as to include determining a relative speed of the host vehicle relative the target, wherein the steering guidance is only provided when the relative speed exceeds a threshold where a collision with the target can not be avoided using an autobrake function of the host vehicle, in the same manner that Strauss determines a relative speed of a vehicle relative a collision object, where automated steering intervention is only provided when the relative speed exceeds a .
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schiebahn in view of Yano, and in further view of Lee (US 9,229,453 B1), hereinafter Lee.
Claims 7 and 12
Schiebahn discloses that a free lane is determined from the detected current vehicle surroundings (see ¶0028), where either paths 11 or 12 associated with free lanes 3 or 4, respectively, in Figure 1 may be selected. However, Schiebahn does not disclose detecting a sideways movement of the target, and providing a secondary steering guidance comprising altering a current steering wheel angular orientation in an opposite direction compared to the first steering guidance to steer the host vehicle back towards the original lane position.
Lee discloses a system similar to Schiebahn, in which a vehicle 62 (similar to the host vehicle taught by Schiebahn) is provided with steering guidance to avoid a front object 74 (similar to the target taught by Schiebahn). Lee further discloses detecting a sideways movement of object 74 (see col. 3, lines 35-38; col. 10, lines 23-28, regarding the detection of traverse movement of an object 74 in front of the vehicle) and providing a secondary steering guidance (i.e. return path 86) comprising altering a current steering wheel angular orientation in an opposite direction compared to the steering direction of collision avoidance path 82 (similar to the first steering guidance taught by to steer vehicle 62 back to the original lane position (see at least col. 10, line 65-col. 12, line 44, with respect to Figures 3 and 4).
Since the systems of Schiebahn and Lee are directed to the same purpose, i.e. collision avoidance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schiebahn, so as to further detect a sideways movement of the target, and provide a secondary steering guidance comprising altering a current steering wheel angular orientation in an opposite direction compared to the first steering guidance to steer the host vehicle back towards the original lane position, in the same manner that Lee detects a sideways movement of an object and provides a secondary steering guidance comprising altering a current steering wheel angular orientation in an opposite direction compared to the steering direction of collision avoidance path to steer the vehicle back to the original lane position, with the predictable result of providing collision avoidance with a preceding object while returning the vehicle back to the center lane (col. 2, lines 37-44 of Lee).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Schiebahn and Kawazoe et al. (US 2007/0225914 A1), hereinafter Kawazoe, taken alone or in combination, does not teach the claimed determining a lateral displacement (B) required for the host vehicle to avoid a collision with the target, and estimating a feasible lateral displacement for the host vehicle under present conditions before the impending collision occurs, wherein when the feasible lateral displacement exceeds the required lateral displacement, providing the steering guidance, in light of the overall claim. Specifically, Kawazoe discloses a technique of providing steering control when an estimated lateral displacement (XS) is greater than an effective lateral displacement XL) in ¶0081 with respect to Figure 4. However, the estimated lateral displacement defined as a future value of lateral displacement after a lapse of a predetermined time T (see ¶0127) cannot be reasonably interpreted as a “feasible lateral displacement,” and the effective lateral displacement defined as the threshold value in which the vehicle departs from the lane (see ¶0052) cannot be reasonably interpreted as a “required lateral displacement” for the vehicle to avoid collision with a target. No reasonable combination of prior art can be made to teach the claimed limitations in light of the overall claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661